ORDER
Tsoucalas, Judge:
This case having been remanded to the Department of Commerce, International Trade Administration (“ITA”), pur*967suant to Federal-Mogul Corp. v. United States, 17 CIT 442, 839 F. Supp. 864 (1993), and the remand results having been filed with this Court on July 8,1993 and an amendment to the remand results having been filed on August 6, 1993; it is hereby
Ordered that the remand results filed with this Court on June 30, 1993 as amended on August 6, 1993 are hereby affirmed.